Hyman, C. J.
On the 29th December, 1866, the Police Jury of the Parish of Orleans, on the right bank of the river Mississippi, passed an ordinance styled “An ordinance to establish a uniform rate of taxes and licenses, on trades, professions, callings, and other business, and on hacks, drays, and other vehicles, for the year 1867, Parish of Orleans, Right Bank. ”
The ordinance declares “ that from and after the 1st day of January, 1867, taxes and licenses for professions, trades, callings, and other business throughout that portion of the Parish falling under the jurisdiction of the Jury, shall be defined, assessed and collected at the rates and sums specially set forth in the following sections:
The 14th. section of the ordinance imposes a tax of $400, payable quarterly and in advance, on every powder-magazine or place where powder is kept in quantity more than fifty pounds.
The 26th section of „the ordinance declares that for “all the.above taxes, commonly known as licenses, laid by the Jury as aforesaid and which are made payable quarterly and in advance, the first quarter shall be due and payable from the 1st of January, 1867; the second quarter shall be due and payable from the 1st of April; the third quarter shall be due and payable from the 1st of July; the fourth quarter shall be due and payable from the 1st October.”
The Police Jury brought suit against A. E. Cochran, a keeper of a' powder-magazine in the parish of Orleans, on the right bank of the Mississppi river, to recover from him that part of the tax, imposed on him by the 14th section, which became due in April, 1867, according to tlie: requirements of the 26th section. The Justice of the Peace before whom the suit was brought, rendered judgment against Cochran, and he has appealed.
Cochran in answer to the suit denied that the tax was constitutional. The tax imposed by the ordinance is on the occupation and calling of Cochran, and not on his property.
It is not unconstitutional to impose a tax on occupations and callings. The Constitution does not prohibit such tax, but it requires that taxation shall be equal and uniform.
There cannot be uniformity of taxation on callings where a tax is imposed on some persons for pursuing a certain calling, while others are exempted from the tax who pursue the same calling.
The Jury, by its ordinance, has imposed a tax on every person whose calling is the keeping of a powder-magazine, and who keeps in the piagazine more than fifty pounds of powder, while every person who *374pursues the same calling, but keeps a less quantity, is exempted from taxation on his calling.
The. tax imposed on defendant is unconstitutional.
It is decreed that the judgment of the Justice of the Peace be annulled: and reversed. It is further decreed that there be judgment in favor of defendant, with costs in both courts.